DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  The claim recites “being adding” when it should be “being added”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox (U.S. Patent Application Publication No. 2009/0183879).
As to Claim 1, Cox discloses a pressure rated well annulus fluid expansion storage device that is capable of managing a pressure variation of a well annulus by removing or adding fluid to the well annulus, the well annulus fluid expansion storage device comprising: 
An annulus fluid expansion unit (Chamber below 22 opposite 16) containing a well annulus fluid (Fluid within 16) and a working fluid (Fluid in chamber below 22 opposite 16), wherein the annulus fluid expansion unit further comprises a moveable partition (22) maintaining the working fluid and the well annulus fluid in separate chambers of the annulus fluid expansion unit; 
A working fluid storage tank (34) containing the working fluid; 
An adjustable pressure control valve (32) configured to maintain a pressure of the working fluid; 
A working fluid pump (10) configured to feed pressurized working fluid from the working fluid storage tank into the annulus fluid expansion unit; 
A check valve (36) configured to allow flow of working fluid from the working fluid storage tank to the annulus fluid expansion unit; and 
A flow line (Port that receives fluid in chamber 16) receiving and discharging well annulus fluid to and from, respectively, the annulus fluid expansion unit.  
As to Claim 2, Cox discloses the invention of Claim 1 (Refer to Claim 1 discussion). Cox also discloses wherein the moveable partition further comprises a piston (12) that separates the well annulus fluid from the working fluid.  
As to Claim 3, Cox discloses the invention of Claim 2 (Refer to Claim 2 discussion). Cox also discloses wherein the annulus fluid expansion unit comprises a first end proximate a working fluid side and a second end proximate a well annulus fluid side (Figure 1), wherein the piston (12) seals off the annulus fluid expansion unit should the piston reach the first or the second end of the annulus fluid expansion unit.  
As to Claim 6, Cox discloses the invention of Claim 1 (Refer to Claim 1 discussion). Cox also discloses wherein the moveable partition further comprises a spring seal (24) that separates the well annulus fluid from the working fluid.  
As to Claim 7, Cox discloses the invention of Claim 6 (Refer to Claim 6 discussion). Cox also discloses wherein the annulus fluid expansion unit comprises a first end proximate a working fluid side and a second end proximate a well annulus fluid side, wherein the spring seal (24) seals off the annulus fluid expansion unit should the piston reach the first or the second end of the annulus fluid expansion unit.  
As to Claim 8, Cox discloses the invention of Claim 1 (Refer to Claim 1 discussion). Cox also discloses further comprising an electrical heater (18) configured to reduce the formation of hydrates.  
As to Claim 9, Cox discloses the invention of Claim 1 (Refer to Claim 1 discussion). Cox also discloses further comprising an insulated layer (14) configured to use heat from a well production fluid to reduce the formation of hydrates.  
As to Claim 10, Cox discloses the invention of Claim 1 (Refer to Claim 1 discussion). Cox also discloses further comprising a flow line (5) connecting a subsea wellhead to the annulus fluid expansion unit, wherein a hydrate inhibiting chemical is injected into the annulus fluid expansion unit by routing the chemical injection through the flow line.  
As to Claim 11, Cox discloses the invention of Claim 1 (Refer to Claim 1 discussion). Cox also discloses wherein the working fluid (Fluid in chamber below 22 opposite 16) is one or more of methanol and monoethylene glycol or other fluid to prevent the formation of hydrates.  
As to Claim 12, Cox discloses the invention of Claim 1 (Refer to Claim 1 discussion). Cox also discloses wherein the working fluid (Fluid in chamber below 22 opposite 16) is an evaporating/condensing fluid that evaporates at a seabed temperature of 2°C to 6°C.  
As to Claim 14, Cox discloses a process for managing well annulus pressure using a pressure rated well annulus fluid expansion storage device having an annulus fluid expansion unit, the process comprising: 
Alternately removing a well annulus fluid from the annulus fluid expansion unit (16; and Chamber below 22 opposite 16) and adding the well annulus fluid to the annulus fluid expansion unit; 
Alternately adding a working fluid to the annulus fluid expansion unit (16; and Chamber below 22 opposite 16) and removing the working fluid from the annulus fluid expansion unit; 
Wherein when the well annulus fluid is being removed the working fluid is being adding, and when the well annulus fluid is being added the working fluid is being removed; 
Maintaining the working fluid and the well annulus fluid in separate chambers of the annulus fluid expansion unit using a moveable partition (22); 
Storing the working fluid in a working fluid storage tank (34); 
Maintaining pressure of the working fluid with an adjustable pressure control valve (32); 
Pressurizing the working fluid with a working fluid pump (10) and feeding the pressurized working fluid into the annulus fluid expansion unit; and 
Receiving and discharging (Port that receives fluid in chamber 16) well annulus fluid to and from, respectively, the annulus fluid expansion unit.  
As to Claim 15, Cox discloses the invention of Claim 14 (Refer to Claim 14 discussion). Cox also discloses further comprising sealing (32 is a valve that seals the unit) the annulus fluid expansion unit when the moveable partition reaches a first end proximate a working fluid side or a second end proximate a well annulus fluid side.  
As to Claim 16, Cox discloses the invention of Claim 14 (Refer to Claim 14 discussion). Cox also discloses further comprising heating the annulus fluid with an electrical heater (18), reducing the formation of hydrates.  
As to Claim 17, Cox discloses the invention of Claim 14 (Refer to Claim 14 discussion). Cox also discloses further comprising heating (18) an insulated layer (14) using heat from a well production fluid, reducing the formation of hydrates.  
As to Claim 18, Cox discloses the invention of Claim 14 (Refer to Claim 14 discussion). Cox also discloses further injecting a hydrate inhibiting chemical into the annulus fluid expansion unit from a subsea wellhead via a flow line (5).  
Claims 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ring et al (U.S. Patent Application Publication No. 2003/0024708).
As to Claim 20, Ring discloses a pressure rated well annulus fluid expansion storage device that is capable of managing a pressure variation of a well annulus by removing or adding fluid to the well annulus, the well annulus fluid expansion storage device comprising: 
An annulus fluid expansion unit comprising: 
A first chamber (275) fluidly connected to a subsea Christmas tree (Paragraph 0365); 
A second chamber (310) fluidly connected to a working fluid storage device; 
A piston (205), bladder, or spring seal separating the first and second chambers, and configured to allow a volume of the first and second chambers to respectively fluctuate; 
The working fluid storage device (Source of fluid within 230), comprising an internal volume containing the working fluid; 
An adjustable pressure control valve (405) configured to maintain a set point pressure within the second chamber; 
A working fluid pump (Paragraph 0136) configured to feed a pressurized working fluid from the working fluid storage device to the annulus fluid expansion unit; and 
A check valve (Paragraph 0126) configured to allow flow of working fluid from the working fluid storage device to the annulus fluid expansion unit.  
As to Claim 21, Ring discloses the invention of Claim 20 (Refer to Claim 20 discussion). Ring also discloses the process comprising: fluidly connecting the first chamber of the annulus fluid expansion unit to the subsea Christmas tree (Paragraph 0365); fluidly connecting the second chamber of the annulus fluid expansion unit to the working fluid storage device (Source of fluid within 230); maintaining a working fluid set point pressure within the second chamber with one or more of the adjustable pressure control valve (405), the check valve, or the working fluid pump; and varying a volume of the first and second chambers as the well annulus fluid expands and contracts.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (U.S. Patent Application Publication No. 2009/0183879) in view of Krohn (U.S. Patent No. 9,540,169).
As to Claim 4, Cox discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Cox is silent about wherein the moveable partition further comprises a flexible bladder that separates the well annulus fluid from the working fluid. Krohn discloses a moveable partition further comprises a flexible bladder comprising a flexible bladder (104) that separates a well annulus fluid from a working fluid. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a flexible bladder that separates the well annulus fluid from the working fluid since the substitution of one known element for another would have yielded the predictable result of separating the fluids.
As to Claim 5, Cox discloses the invention of Claim 4 (Refer to Claim 4 discussion). Cox also discloses wherein the annulus fluid expansion unit comprises a first valve (Krohn: 122) proximate a working fluid side and a second valve (Krohn: 114) proximate a well annulus fluid side, wherein the first and second valves are configured to close when the flexible bladder reaches a maximum or a minimum volume for the well annulus fluid.
Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (U.S. Patent Application Publication No. 2009/0183879) in view of Daniel et al (U.S. Patent Application Publication No. 2012/0000279).
As to Claim 13, Cox discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Cox is silent about further comprising two or more annulus fluid expansion units operated in parallel to provide an increased expansion volume. Daniel discloses two or more annulus fluid expansion units (110, 115) operated in parallel to provide an increased expansion volume. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide two or more annulus fluid expansion units operated in parallel to provide an increased expansion volume. The motivation would have been to increase the expansion of the system.
As to Claim 19, Cox discloses the invention of Claim 14 (Refer to Claim 14 discussion). However, Cox is silent about further comprising two or more annulus fluid expansion units operated in parallel to provide an increased expansion volume. Daniel discloses two or more annulus fluid expansion units (110, 115) operated in parallel to provide an increased expansion volume. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide two or more annulus fluid expansion units operated in parallel to provide an increased expansion volume. The motivation would have been to increase the expansion of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/            Primary Examiner, Art Unit 3678